McMurray, Presiding Judge.
Defendants were convicted of violating the Georgia Controlled Substances Act. They appeal, enumerating error upon the trial court’s denial of their motion to suppress evidence.
Sergeant Donald E. Cowart, a University of Georgia campus police officer, obtained a search warrant to search the premises of a pri*629vate residence located within 500 yards of the campus. Accompanied by two other University campus police officers and four Athens Police Department officers, Sergeant Cowart searched the premises. Contraband was found and seized, leading to defendants’ arrests.
Decided January 17, 1991
Rehearing denied February 20, 1991
Cook, Noell, Tolley & Aldridge, Edward D. Tolley, for appellants.
Harry N. Gordon, District Attorney, Gerald W. Brown, Assistant District Attorney, for appellee.
In the recent whole court decision rendered in State v. Harber, 198 Ga. App. 170 (401 SE2d 57) (1990), and followed in the whole court case of Willingham v. State, 198 Ga. App. 178 (401 SE2d 63) (1990), this Court upheld the validity of a warrant executed by University of Georgia campus police more than 500 yards from the campus. A fortiori, a warrant executed by a University campus police officer within 500 yards of the campus must be deemed valid. The trial court did not err in denying defendants’ motions to. suppress evidence.

Judgment affirmed.


Sognier, C. J., and Carley, J., concur.